Exhibit 10.1

ACCENTURE SCA

société en commandite par actions

Siège social: 46A, avenue J.F. Kennedy

L-1855 Luxembourg

R.C.S. Luxembourg B 79.874

 

STATUTS COORDONNES

au 15 novembre 2010

UPDATED ARTICLES OF ASSOCIATION

AS AT

15 NOVEMBER 2010

Article 1. - Form

There exists a partnership limited by shares (société en commandite par actions)
under the name of “Accenture SCA” (hereinafter referred to as the “Company” or
“Accenture SCA”) among Accenture plc, a public limited company organised under
the laws of Ireland, being the general partner (associé - gérant commandité)
(the “General Partner” or “Accenture plc”) of Accenture SCA, and the current
limited shareholders (associés commanditaires) (the “Limited Shareholders”) of
the Company and all those persons who shall become Limited Shareholders of the
Company.

Hereinafter the Limited Shareholders and the General Partner will be referred to
individually as a “Shareholder” and collectively as the “Shareholders”.

Article 2. - Term

The Company is incorporated for an unlimited period of time. However, the
Company shall come to an end in the event of a resolution to dissolve the
Company adopted at a general meeting of Shareholders deciding in compliance with
the conditions of quorum and majority required for amendments to the articles of
association of the Company (the “Articles of Association”). The Company shall
not end in the event of the resignation, dissolution, bankruptcy or insolvency
of the General Partner.

Article 3. - Purposes

The Company shall have as its business purpose the holding of participations, in
any form whatsoever, in Luxembourg and foreign companies, the acquisition by
purchase, subscription, or in any other manner as well as the transfer by sale,
exchange or otherwise of stock, bonds, debentures, notes and other securities of
any kind, and the ownership, administration, development and management of its
participations and of its asset portfolio.

The Company may carry on any commercial, industrial and/or financial activity or
maintain a commercial establishment open to the public. The Company may
participate directly on indirectly in the establishment and development of any
financial, industrial or commercial enterprises in Luxembourg and abroad and it
may render them every assistance, whether of a financial nature or not, such as,
without limitation, the granting of loans or advances, guarantees for their
benefit or other forms of assistance. The Company may borrow in any form and
proceed to the issuance of bonds and notes whether or not convertible or
exchangeable in shares of the Company or into shares of other companies.

 

Page 1



--------------------------------------------------------------------------------

The Company may enter into and perform under global alliances and marketing
arrangements and any other contracts aimed at promoting and furthering the
development and the operation of the Accenture group, including but not limited
to actions involving or relating to staff of any and all affiliated group
companies.

In general, it may take any controlling and supervisory measures and carry out
any operation which it may deem useful for the accomplishment and development of
its purposes.

Article 4. - Registered office

The registered office of the Company is established in Luxembourg City, Grand
Duchy of Luxembourg. The General Partner may establish branches or other offices
either in Luxembourg or abroad.

In the event that the General Partner determines that extraordinary political,
economic or social developments have occurred or are imminent that interfere or
are likely to interfere with the normal activities of the Company at its
registered office, or with the ease of communication between such office and
persons abroad, the registered office may be temporarily transferred abroad
until the complete cessation of these extraordinary circumstances; such
temporary measures shall have no effect on the nationality of the Company which,
notwithstanding the temporary transfer of its registered office, will remain a
Luxembourg partnership limited by shares.

Article 5. - Capital

The Company has a subscribed, issued and fully paid nominal share capital of EUR
1,311,290,080 (one billion three hundred and eleven million two hundred and
ninety thousand eighty Euro) divided into 1 (one) unlimited share (action de
commandité) held by the General Partner and having a par value of one Euro and
twenty-five cents (EUR 1.25) and 1,049,032,063 (one billion forty-nine million
thirty-two thousand sixty-three) limited shares (actions de commanditaires) held
by the Limited Shareholders having a par value of one Euro and twenty-five cents
(EUR 1.25) each representing an aggregate number of 1,049,032,064 (one billion
forty-nine million thirty-two thousand sixty-four) Class I Common Shares (the
“Shares”).

The Class I Common Shares are redeemable shares in accordance with the terms of
article 49-8 of the law of August 10, 1915, on commercial companies, as amended
(the “Law”), and the redemption features laid down in Articles 7 and 8 hereof
and the disposal features laid down in Articles 6 and 8 hereof shall apply
thereto.

An extraordinary meeting of Shareholders, resolving in the manner required for
the amendment of these Articles of Association, and with the consent of the
General Partner, may increase or reduce the subscribed and issued capital.

Notwithstanding the preceding paragraph, the General Partner of the Company is
authorised and empowered to render effective an increase of the subscribed and
issued capital, in whole or in part, from time to time, within a period starting
as of 16 November 2009, and expiring on the fifth anniversary of such date, by
issuing Shares representing such whole or partial increase of the capital up to
the total amount of the Authorised Share Capital (as defined hereafter) and for
the number of Shares being the object of the authorisation. The General Partner
shall accept, to the extent required, subscriptions for such Shares.

 

Page 2



--------------------------------------------------------------------------------

The authorised capital of the Company is set at EUR 50,000,000,000 (fifty
billion Euro) (the “Authorised Share Capital”) consisting of 40,000,000,000
(forty billion) Class I Common Shares of a par value of one euro and twenty-five
cents (EUR 1.25) each.

The General Partner is authorised and empowered for a period of five (5) years
starting on 16 November 2009 to issue Class I Common Shares from time to time in
one or several series bearing different numbers or letters in order to identify
them.

The authorisation granted to the General Partner includes the authorisation to
issue Shares to itself.

The General Partner is authorised and empowered for the same period of five
(5) years starting on 16 November 2009 to determine the conditions attaching to
any subscription of Shares and to determine the amount of issue premium (if any)
which will have to be paid, and it may, from time to time, effect such whole or
partial increase upon the conversion of any net profit of the Company into
capital and the attribution of fully-paid Shares to Shareholders.

In connection with the authorisation to increase the capital of the Company
given to the General Partner up to the amount of the Authorised Share Capital
and in compliance with the terms of article 32-3(5) of the Law, the General
Partner is authorised, at its discretion, to waive entirely or partially or to
limit, or to set the conditions in respect of any preferential subscription
rights of the then existing Shareholders of the Company.

The General Partner is further authorised to cause the Company to issue
warrants, convertible bonds or assimilated instruments or bonds with warrants or
subscription rights or to issue any financial instruments convertible into
Shares under the terms and conditions to be set by the General Partner.

Each time the General Partner shall act to render effective the increase of
capital, as authorised, Article 5 of the Articles of Association of the Company
shall be amended so as to reflect the result of such action and the General
Partner shall take or authorise any person to take any necessary steps for the
purpose of the recording and publication of such increase and such amendment.

The Company recognises only one holder per Share; in case a Share is held by
more than one person, the Company has the right to suspend the exercise of all
rights attached to that Share until one person is appointed or designated by the
joint holders as the sole owner in relation to the Company.

The Shares of the Company are and they continue to stay in registered form. The
Shares are not certificated, but a certificate (certificat d’inscription
nominative) witnessing the registration of the relevant Shareholder in the share
register of the Company and the number of Shares held by it shall be issued by
the Company on request of the Shareholder.

A share register shall be kept at the registered office of the Company and, to
the extent the General Partner shall so decide, with a transfer agent and
registrar. Such register shall set forth the name of each Shareholder, its
residence or elected notice address, the number of Shares held by it, the
amounts paid in on each such Share, the transfers of Shares and the dates of
such transfers.

Unpaid amounts, if any, on issued and outstanding Shares may be called at any
time at the discretion of the General Partner, provided however that calls shall
be made on all the Shares in the same proportion

 

Page 3



--------------------------------------------------------------------------------

and at the same time. Any sum, the payment of which is in arrear, automatically
attracts interest in favour of the Company at the rate of ten per cent (10%) per
year or such other rate as may be determined by the General Partner from time to
time calculated from the date when the payment was due until the date of the
actual payment.

Article 6. - Transfer of Shares

Except for a Transfer taking the form of a redemption made pursuant to Article 7
or a Transfer to Accenture plc or a subsidiary thereof, no Transfer of Class I
Common Shares of the Company by a Limited Shareholder shall be made unless the
General Partner shall have given its prior approval to a contemplated Transfer.
As used in this Article 6, the term “Transfer” shall have the same meaning as
set forth below.

Except for a Transfer taking the form of a redemption made pursuant to Article 7
or a Transfer to Accenture plc or a subsidiary of Accenture plc, if a Limited
Shareholder wants to Transfer all or part of its Class I Common Shares or of all
or part of the rights attached thereto, in any form whatsoever, it must submit
an application beforehand to the Company by any means approved by the General
Partner. A Transfer application shall contain the name of the contemplated
transferee, the contemplated sale price or consideration as well as any other
relevant information. The decision of the Company will be made known to the
applicant as soon as reasonably practicable after it shall have been taken. The
Company’s decision in respect of the application must be made known to the
Limited Shareholder by any means approved by the General Partner.

Any Transfer not made in compliance with the terms of these Articles of
Association shall, with respect to the Company, be deemed to be null and void.

Requests for Transfers to the Company’s subsidiaries may be made in accordance
with procedures to be approved by the General Partner, provided that any
transferee, which is a subsidiary of the Company, shall retain the right, in its
sole discretion, to separately refuse such request for Transfer.

“Transfer” shall mean (i) any sale, transfer, pledge, hypothecation, redemption
or other disposition, whether direct or indirect, whether or not for value,
including short sales of securities of the Company, option transactions (whether
physical or cash settled) with respect to securities of the Company, use of
equity or other derivative financial instruments relating to securities of the
Company and other hedging arrangements with respect to securities of the Company
or, as the case may be, (ii) any act of selling, transferring, pledging,
hypothecating, redeeming, disposing in any of the circumstances set out under
item (i).

Article 7. - Redemption of Shares

Subject to any contractual restrictions on Transfer by a holder set forth in any
contract or agreement to which the Company or any of its affiliates is a party,
Class I Common Shares shall be redeemable for cash at the option of the holder
by giving irrevocable notice of an election for redemption to the Company.

At the initiative of the General Partner, the Company is authorised to redeem
any Class I Common Share or any series held by any Limited Shareholder that
becomes a Limited Shareholder after May 31, 2001 (or such other date that the
Supervisory Board shall declare to be the date of the consummation of the

 

Page 4



--------------------------------------------------------------------------------

Accenture group of companies’ transition to a corporate structure) (a
“Subsequent Limited Shareholder”) for Accenture plc Class A Ordinary Shares if
the Company receives a satisfactory opinion from an internationally recognized
counsel or professional tax advisor that such redemption should be tax-free with
respect to such Subsequent Limited Shareholder. If the redemption of the Class I
Common Share will be done in the context of or accompanied by a share capital
reduction of the Company or a cancellation of Shares, the redemption must in
addition be approved by a resolution at a meeting of Shareholders passed by a
two-thirds majority of those present and voting, including the consent of the
General Partner.

The redemption price for a Class I Common Share to be paid in Accenture plc
Class A Ordinary Shares shall equal a number of Accenture plc Class A Ordinary
Shares equal to the Valuation Ratio (as defined in Article 24). The redemption
price for a Class I Common Share to be paid in cash shall equal the Valuation
Ratio multiplied by the Market Price of an Accenture plc Class A Ordinary Share
(as defined in Article 24) as of either (i) the United States trading day (as
defined in Article 24) on which the Company receives a notice of an election for
redemption with respect to such Class I Common Share if such notice is received
prior to the close of trading of Accenture plc Class A Ordinary Shares on the
New York Stock Exchange or any other exchange on which they may be listed from
time to time or (ii) the United States trading day immediately following the
United States trading day on which the Company receives a notice of an election
for redemption with respect to such Class I Common Share (if such notice is
received after the close of trading of Accenture plc Class A Ordinary Shares on
the New York Stock Exchange or any other exchange on which they may be listed
from time to time).

Notwithstanding the foregoing, at the option of the Company represented by the
General Partner, the redemption price payable to any Subsequent Limited
Shareholder in connection with any redemption under this Article 7 may be paid
in cash or in kind and notably, without limitation, in Accenture plc Class A
Ordinary Shares and any holder, including, for the avoidance of doubt, the
General Partner, and the Company may agree that the Company may redeem such
holder’s or part of such holder’s Class I Common Shares for different
consideration or for consideration determined differently.

Notwithstanding anything to the contrary, a holder of Class I Common Shares
shall not be entitled to have Class I Common Shares redeemed or Transferred to
the Company or to Accenture plc or any subsidiary thereof, and the Company shall
have the right to refuse to honor any request for redemption of Class I Common
Shares, (i) at any time or during any period, including, without limitation, a
“blackout period”, if the Company determines, based on the advice of counsel
(which may be inside counsel), that there is material non-public information
that may affect the Average Price Per Share (as defined below) at such time or
during such period, (ii) if such redemption would be prohibited under applicable
law or regulation (in each case regardless of whether the redemption price is
payable in Accenture plc Class A Ordinary Shares, cash or other consideration)
or (iii) from the date of the announcement of a tender offer by the Company or
any of its affiliates for Class I Common Shares, or any securities convertible
into, or exchangeable or exercisable for, Class I Common Shares, until the
expiration of ten United States business days after the termination of such
tender offer, provided that nothing in this clause (iii) shall preclude any
holder of Class I Common Shares from tendering Class I Common Shares in any such
tender offer.

 

Page 5



--------------------------------------------------------------------------------

The Company may adopt reasonable procedures for the implementation of the
redemption provisions set forth in this Article 7, including, without
limitation, procedures for the giving of notice of an election for redemption.

Article 8. - Transfer Restrictions Applicable to Shares

Each Shareholder who is an employee of the Company or any of its subsidiary or
associated companies will comply with any restrictions on Transfer relating to
Class I Common Shares imposed by the Company pursuant to the Company’s insider
trading policies from time to time and notified to such Shareholder from time to
time.

Article 9. - Liability of Shareholders

The Limited Shareholders are only liable up to the amount of their capital
contribution made to the Company.

The General Partner’s liability is and shall be unlimited.

Article 10. - Meetings of Shareholders

The annual general meeting of Shareholders shall be held, in accordance with
Luxembourg law, in Luxembourg at the registered office of the Company, or at
such other place in Luxembourg as may be specified in the notice of meeting, on
November 15 at 12:00 noon. If such day is not a Luxembourg business day, the
annual general meeting shall be held on the next following Luxembourg business
day.

Other meetings of Shareholders may, subject to applicable law, be held at such
place and at such time as may be specified by the General Partner in the
respective notices of meeting.

For the purposes of the Articles of Association, a “Luxembourg business day”
shall mean a day on which banks are ordinarily open for business in the City of
Luxembourg, Luxembourg.

Article 11. - Notice, quorum, proxies, majority

The notice periods and quorum rules required by the Law shall apply with respect
to the meetings of Shareholders of the Company, as well as with respect to the
conduct of such meetings, unless otherwise provided herein.

Each Share is entitled to one vote. A Shareholder may act at any meeting of
Shareholders by appointing another person in writing (whether in original or by
telefax, cable, telegram or telex), whether a Shareholder or not, as its proxy.

Except as otherwise required by law or by these Articles of Association,
resolutions at a meeting of Shareholders will be passed by a simple majority of
those Shares represented and voting at the meeting and with the consent of the
General Partner.

The following matters shall require a quorum (if and when required as a matter
of the Law) of half of the Company’s issued and outstanding Shares and a
two-thirds majority vote of those Shares represented and voting at the meeting:

(i) amendment of these Articles of Association;

(ii) dissolution and the liquidation of the Company;

 

Page 6



--------------------------------------------------------------------------------

(iii) setting of the authorised share capital and the authorisation given to the
General Partner to increase the Company’s share capital within the limits of the
authorisation;

(iv) decrease of the Company’s share capital; and

(v) sale of all or substantially all of the Company’s assets.

The following matters shall require a unanimous resolution of all the
Shareholders of the Company:

(i) the redomestication of the Company (i.e. its migration) by the change of the
nationality of the Company; and

(ii) the assessment of the Shareholders.

Article 12. - Convening notice

Shareholders’ meetings shall be convened by the General Partner or by the
Supervisory Board, if any, pursuant to a notice setting forth the agenda and
sent by registered mail at least eight days prior to the meeting to each
Shareholder at the Shareholder’s notice address on record or, failing which, its
residence address on record in the share register of the Company or by two
publications in each of the Luxembourg press and in the Luxembourg Official
Gazette (Mémorial), whereby the first publication shall be made so that the
second publication shall be made at least eight days prior to the meeting and
with there being at least an eight-day interval between the first and the second
publications for the meeting.

If all the Shareholders are present or represented at a meeting of Shareholders,
and if they state that they have been informed of the agenda of the meeting, the
meeting may be held without prior notice.

The General Partner may determine all reasonable conditions that must be
fulfilled by Shareholders for them to participate in any meeting of
Shareholders.

Article 13. - Powers of the meeting of Shareholders

Any regularly constituted meeting of Shareholders of the Company shall represent
the entire body of Shareholders of the Company. The meeting of Shareholders may
resolve on any item only with the consent of the General Partner.

Article 14. - Management

The Company shall be managed by the General Partner who shall be the liable
partner (associé - gérant commandité) and who shall be personally, jointly and
severally liable with the Company for all liabilities which cannot be met out of
the assets of the Company.

The General Partner is vested with the broadest powers to perform all acts of
administration and disposition in the Company’s interest which are not expressly
reserved by the Law or by these Articles of Association to the meeting of
Shareholders or to the Supervisory Board, if any.

The General Partner shall have the sole authority to institute and direct court
proceedings and to negotiate, settle and compromise disputes on behalf of the
Company and may delegate this authority to such persons or committees as it may
designate.

The General Partner shall have the power on behalf and in the name of the
Company to carry out any and all of the purposes of the Company and to perform
all acts and enter into and perform all contracts and

 

Page 7



--------------------------------------------------------------------------------

other undertakings that it may deem necessary, advisable or useful or incidental
thereto. Except as otherwise expressly provided, the General Partner has, and
shall have full authority in its discretion to exercise, on behalf of and in the
name of the Company, all rights and powers necessary or convenient to carry out
the purposes of the Company.

Article 15. - Authorised signature

The Company shall be bound by the corporate signature of the General Partner as
made by the individual or joint signatures of any other persons to whom
authority shall have been delegated by the General Partner as the General
Partner shall determine in its discretion.

Article 16. - Remuneration of General Partner; Expenses

The General Partner shall receive no remuneration from the Company for its
duties. To the largest extent permitted by applicable law, the Company shall
bear, and reimburse for, the costs and expenses incurred by the General Partner
resulting from the performance of its duties and/or actions taken on behalf of
and/or for the benefit of the Company and may make advances to the General
Partner in connection therewith (including, without limitation, losses, damages
and defense costs resulting from actual or threatened third party claims).

Article 17. - Supervisory Board/External Auditor

The affairs of the Company and its financial situation including particularly
its books and accounts shall be supervised by a supervisory board composed of at
least three board members (herein referred to as the “Supervisory Board”).
However, if instead of a Supervisory Board an external auditor (réviseur
d’entreprises) shall be proposed by the General Partner and appointed by a
simple majority vote of the general meeting of Shareholders amongst the members
of the Institut des réviseurs d’entreprises for the duration of and in
accordance with the terms of a service agreement to be entered from time to time
in order to audit the Company’s annual accounts in accordance with applicable
Luxembourg law, no Supervisory Board shall be elected by the general meeting of
the Shareholders.

The Supervisory Board, if any, shall be elected by a simple majority vote of the
general meeting of Shareholders for a maximum term of six years, which shall be
renewable.

The general meeting of Shareholders shall determine the remuneration, if any, of
the Supervisory Board, if a Supervisory Board is elected.

The Supervisory Board, if any, shall be convened by its chairman (as appointed
by the Supervisory Board, if any, from the Board members) or by the General
Partner.

Written notice of any meeting of the Supervisory Board, if any, shall be given
to all members of the Supervisory Board, if any, with at least eight days prior
notice, except in circumstances of emergency, in which case the nature of such
circumstances shall be set forth in the notice of the meeting. This notice may
be waived by the consent in writing, whether in original or by cable, telegram,
telefax or telex of each member. Separate notice shall not be required for
individual meetings held at times and places prescribed in a schedule previously
adopted by resolution of the Supervisory Board, if any. If all the members of
the Supervisory Board, if any, are present or represented at a meeting of
Supervisory Board, if any, and if they

 

Page 8



--------------------------------------------------------------------------------

state that they have been informed of the agenda of the meeting, the meeting may
be held without prior notice.

Any member may act at any meeting of the Supervisory Board, if any, by
appointing in writing, whether in original or by cable, telegram, telex, telefax
or other electronic transmission another member as his proxy.

The Supervisory Board, if any, can deliberate or act validly only if at least
the majority of its members are present or represented. Resolutions shall be
approved if taken by a majority of the votes of the members present or
represented at such meeting. Resolutions may also be taken in one or several
written instruments signed by all the members.

No member of the Supervisory Board, if any, shall be liable in respect of any
negligence, default or breach of duty on his own part in relation to the Company
and each member of the Supervisory Board, if any, shall be indemnified out of
the funds of the Company against all liabilities, losses, damages or expenses
arising out of the actual or purported execution or discharge of his duties or
the exercise of his powers or otherwise in relation to or in connection with his
duties, powers or office; provided that this exemption from liability and
indemnity shall not extend to any matter which would render them void pursuant
to Luxembourg law.

Article 18. - Accounting year; Accounts

The accounting year of the Company shall begin on 1st September and it shall
terminate on 31st August of each year.

The accounts of the Company shall be stated in Euro and/or United States Dollars
or in any other functional currency as decided by the General Partner.

Article 19. - Allocation of profits

From the annual net profits of the Company, five per cent (5 %) shall be
allocated to the legal reserve as required by the Law. This allocation shall
cease to be required as soon as such legal reserve amounts to ten per cent (10
%) of the nominal issued share capital of the Company as stated in Article 5
hereof as increased or reduced from time to time.

The General Partner shall determine how the annual net profits shall be disposed
of, and it shall decide to pay dividends from time to time, as it, in its
discretion, believes to suit best the corporate purpose and policy of the
Company. A general meeting of Shareholders shall have to approve the General
Partner’s decision to pay dividends as well as the profit allocation proposed by
the General Partner.

Dividends may be paid in Euro or in United States Dollars or in any other
currency determined by the General Partner and they may be paid at such places
and times as shall be determined by the General Partner.

The General Partner may decide to pay interim dividends under the conditions and
within the limits laid down in the Law. According to the provisions of the Law,
the General Partner may proceed to the payment of interim dividends not more
than two months after the date at which interim accounts have been made up in
that respect. The payment of dividends, if fully or partially drawn from
distributable reserves, whether or not the premium reserve, requires the prior
authorisation of a general meeting of Shareholders. Such

 

Page 9



--------------------------------------------------------------------------------

authorisation can be given for a specific event and a specific transaction or be
a general authorisation and cover a number of transactions or cover a certain
period of time.

Article 20. - Dissolution and liquidation

The Company may be voluntarily dissolved by a resolution passed at a general
meeting of Shareholders with the consent of the General Partner.

The liquidation shall be carried out by one or several liquidators (who may be
physical persons or legal entities) named by a general meeting of Shareholders
which shall also determine their powers and their remuneration.

Each holder of Shares of the Company shall be entitled (to the extent of the
availability of funds or assets in sufficient amount), to the repayment of the
nominal share capital amount corresponding to its Share holdings.

Article 21. - Amendments

These Articles of Association may be amended from time to time by a general
meeting of Shareholders, subject to the quorum and majority requirements
provided by the laws of Luxembourg, and subject to the consent of the General
Partner.

Article 22. - Tax Matters

The General Partner may, in its sole discretion, make any tax elections with
respect to the Company, provided that the General Partner reasonably determines
that any such election would not have an adverse tax impact on any Shareholder.

Article 23. - Applicable law

All matters not governed by these Articles of Association shall be determined by
application of the provisions of Luxembourg law, and, in particular, of the Law.

Article 24. - Definitions

The “Average Price Per Share” as of any day shall equal the average of the high
and low sales prices of Accenture plc Class A Ordinary Shares as reported on the
New York Stock Exchange (or if the Accenture plc Class A Ordinary Shares are not
listed or admitted to trading on the New York Stock Exchange, on the American
Stock Exchange, or if the Accenture plc Class A Ordinary Shares are not listed
or admitted to trading on the American Stock Exchange, on the Nasdaq National
Market, or if the Accenture plc Class A Ordinary Shares are quoted on the Nasdaq
National Market, on the over-the-counter market as furnished by any nationally
recognized New York Stock Exchange member firm selected by Accenture plc for
such purpose), net of customary brokerage and similar transaction costs as
determined with respect to the Company and by the Company.

The “Market Price of an Accenture plc Class A Ordinary Share” as of any day
shall equal the Average Price Per Share as of such day, unless Accenture plc
sells (i.e. trade date) shares of its Class A Ordinary Shares on such day for
cash other than in a transaction with any employee or an affiliate and other
than pursuant to a preexisting obligation; in which case the “Market Price of an
Accenture plc Class A Ordinary

 

Page 10



--------------------------------------------------------------------------------

Share” as of such day shall be the weighted average sale price per share, net of
brokerage and similar costs.

A “United States business day” shall mean a day other than a Saturday, Sunday or
United States federal holiday and shall consist of the time period from 12:01 am
through 12:00 midnight (Eastern time).

A “United States trading day” shall mean a day on which Accenture plc Class A
Ordinary Shares are traded on the New York Stock Exchange or any other exchange
on which they may be listed from time to time.

“The “Valuation Ratio” at any time shall equal 1.00, provided that the Valuation
Ratio shall be subject to adjustment from time to time pursuant to the following
provisions of this Article 24.

If Accenture plc:

(i) pays a dividend or makes a distribution on its Accenture plc Class A
Ordinary Shares in Accenture plc Class A Ordinary Shares,

(ii) subdivides its outstanding Accenture plc Class A Ordinary Shares into a
greater number of shares,

(iii) combines its outstanding Accenture plc Class A Ordinary Shares into a
smaller number of shares,

(iv) makes a distribution on its Accenture plc Class A Ordinary Shares in shares
of its share capital other than Accenture plc Class A Ordinary Shares or

(v) issues by reclassification of its Accenture plc Class A Ordinary Shares any
shares of its share capital,

then the Valuation Ratio in effect immediately prior to such action shall be
adjusted so that the holder of Class I Common Shares thereafter redeemed may
receive the redemption price or number of shares of share capital of Accenture
plc, as the case may be, which it would have owned immediately following such
action if it had redeemed immediately prior to such action (after taking into
account any corresponding action taken by the Company).

In the event of any business combination, amalgamation, restructuring,
recapitalization or other extraordinary transaction directly or indirectly
involving Accenture plc or any of its securities or assets as a result of which
the holders of Accenture plc Class A Ordinary Shares shall hold voting
securities of an entity other than Accenture plc, the terms “Accenture plc
Class A Ordinary Shares” and “Accenture plc” shall refer to such voting
securities formerly representing or distributed in respect of Accenture plc
Class A Ordinary Shares and such entity, respectively.

 

Page 11